DETAILED ACTION
Claims 1, 2, 4, 7-9, 11-14, and 16-19 (as renumbered to claims 1-14) are allowed over the prior art of record. Claims 3, 5, 6, 10, 15, and 20 had been previously cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendments are as follow:
 In the claims:
Claim 11 has been amended as following:
11. (Currently Amended) The method of claim 8, wherein the data includes further information associated with the electronic device, and wherein reformulating the query includes adding the further information associated with the electronic device to the query.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claim 1.

determining whether the received query is at least similar to a query listed in a query pair database that stores pairs of previously received successive queries, one of the queries in each pair being a non-implicit device query including an indicator phrase or explicit device mention and the other one of the queries in that pair being an implicit device query not including an indicator phrase or explicit device mention; determining, based on at least similarity of the received query to an implicit device query listed in the query pair database that does not include an indicator phrase or explicit device mention, that the received query is related to the electronic device from which it was received; and based at least in part on determining that the received query is related to the electronic device, determining a search strategy that is based at least in part on the received query and the data associated with the electronic device, the search strategy comprising reformulating the query by adding at least a portion of the device data.
Regarding independent claim 16, the prior art of record fails to disclose or suggest the combination of claimed provisions of:
determining whether the received query is at least similar to a query listed in a query pair database that stores pairs of previously received successive queries, one of the queries in each pair being a non-implicit device query including an indicator phrase or explicit device mention and the other one of the queries in that pair being an implicit device query not including an indicator phrase or explicit device mention; determining, based on at least similarity of the received query to an implicit device query listed in the query pair database that does not include an indicator phrase or explicit device mention, that the received query is related to the electronic device from which it was received; and generating a new query based at least in part on the received query and the data associated with the electronic device by adding at least a portion of the device data to the query.
The above limitations in combination with other limitations of claims 8 and 16 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combined limitations that are featured above, 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/22/2022